Citation Nr: 0905039	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
peeling hands, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1969.  The Veteran had subsequent service in the 
Army Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for dermatitis of the hands 
(claimed as peeling hands) due to herbicide exposure.

In July 2007, a hearing was held before the undersigned 
sitting at the RO.  In February 2008, the Board remanded this 
case for additional development.  The case has since returned 
to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2008 remand, the Board found that further 
effort should be made to obtain service treatment records for 
the Veteran's period of service in the Army Reserve and 
National Guard.  The remand instructions indicated that the 
RO should contact the National Personnel Records Center 
(NPRC) or any other appropriate source to obtain these 
records.

In March 2008, the AMC sent the Veteran a letter indicating 
that it had contacted the NPRC to obtain service treatment 
records for his Reserve and Guard Service.  Although the 
claims file contains a VA Form 3101, Request for Information, 
submitted in March 2008, it appears to request verification 
of all periods of service.  There is no indication that 
service treatment records for the Veteran's period of service 
in the Reserve and Guard were requested or that any response 
was received.  The Board notes that the September 2008 
Supplemental Statement of the Case (SSOC) refers to the 
development letter sent to the Veteran in March 2008, but 
does not discuss whether or not additional service treatment 
records were received.  

The Board observes that the claims file contains an envelope 
filed on top of the March 2008 request for information, which 
contains service personnel records from the National Guard.  
On review, this evidence was not received in response to the 
March 2008 request for information.  The date stamp on the 
documents is in June 2004 and it appears these records were 
received from the State Adjutant General's Office in response 
to a May 2004 request for records.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2008).

The Board notes that the February 2004 letter from the 
Adjutant General's Office indicates there were no medical 
documents in the state maintained file.  It was noted that 
the military personnel records jacket (MPRJ) with all medical 
records should have gone to the address in Block #9 of the 
NGB Form 22; however, it was also noted that if there was a 
clerical error when the Guard breaks down the MPRJ, the 
medical records are pulled out and sent to another location.  
On review, it does not appear that records were requested 
from these locations.  

In the January 2009 Informal Hearing Presentation, the 
Veteran's representative noted that the AMC failed to contact 
his Reserve unit for records and they requested that attempts 
be made to obtain service treatment records from the Army 
Reserve.  


Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and request the 
Veteran's Reserve and National Guard 
service treatment records.  The records 
should also be requested from ARPERCEN, 
USAR Control Group (Retired) (see 
address provided in Block #9 of the NGB 
Form 22); and from ARPERCEN, ATTN: 
ARPC-PRA-R (see complete address 
provided in February 2004 
correspondence from the State Adjutant 
General's Office).  All requests and 
responses should be documented in the 
claims folder.  If the records are 
determined to be unavailable, a Formal 
Finding on the Unavailability of 
Federal Records should be completed.

2.	Contact the Veteran and request that he 
provide the full name and mailing 
address of his Reserve unit.  If the 
requested information is received, 
request service treatment records from 
this unit.  All requests and responses 
should be documented in the claims 
folder.  

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for chloracne, 
claimed as peeling of the hands.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




